Case 1:16-cr-10096-PBS Document 1267-1 Filed 03/08/21 Page 1of5

EXHIBIT
A
Case 1:16-cr-10096-PBS Document 1267-1 Filed 03/08/21 Page 2 of 5

Dear Warden:

I have recently decided to seek compassionate release based on the First Step Act. It is to
my knowledge that I must first seek your recommendation before bringing this matter before the
Court. Therefore, with the utmost respect for you and the authority you have been given in such
matters, I am writing you this letter to inform you of the details of my current situation. I pray that
you will take the time to listen, and thank you in advance for your attention to this matter.

In May of 2011, I was arrested on narcotics distribution charges. Within the first month of
my incarceration, my girlfriend and I learned that she was pregnant with my only child. In January
2012 my son was born. Unfortunately, due to my imprisonment, I was unable to be present at that
time. For the first year of my son’s life, he remained in his mother’s custody. However, in late
2012, my son’s mother became heavily addicted to heroin and could no longer provide for him
mentally, physically, emotionally, or financially. At that time, my aunt took emergency
guardianship of my son, but for personal reasons, she did not feel comfortable bringing him to visit
me inside an institution. My son was unable to meet his father until my release from prison in late
2013; just before his second birthday.

Once released from prison, however, I immediately became very much involved in my
son’s life while his mother, on the other hand, was sadly a very vague part of it. For the next two
and a half years, I played the role of mother and father in forming an extremely close relationship
with my son. Even though my aunt maintained guardianship of him, I would take him to stay with
me on weekends until, that is, my arrest in 2016 for the offenses of which I am currently serving
time. My aunt has been unable to muster up the courage to tell him that his father is back in prison.
Instead, she believes that it is best to leave him completely in the dark of my whereabouts, thus

denying him any allowance of visiting or even speaking to me for the last three and a half years.
Case 1:16-cr-10096-PBS Document 1267-1 Filed 03/08/21 Page 3 of 5

She has also asked that the members of my immediate family withhold any information regarding
my whereabouts from my son as well. Sadly, because nobody will tell him where I am, he has
mentioned on numerous occasions that he believes 1 am dead. In my son’s words: “You have to
help me find my dad, I think he’s dead.” It appears that my aunt wants nothing to do with me as
long as I am in prison just as it was during my last incarceration. Meanwhile, my son is suffering.

I was, however, happy to learn back in 2017 that my son’s mother was drug-free and
actively becoming more involved in his life. It seemed that they were really beginning to form a
wonderful and amazing bond; one that he had never shared with her before. This bond grew
stronger over the course of a year until, that is, she relapsed back to doing drugs and falling into a
severely deep depression. As a result of all of her constant failures that haunted her day and night,
as well as her incapability of shaking the demons of guilt and shame, she ultimately took her life
at the tender age of 29. She was found hanging in an upstairs bedroom of a family member’s house
on July 25, 2018. Her sudden absence from my son’s life was just as devastating to him as it was
to me. The confusion and chaos surrounding his life a direct result of his parent’s mistakes has left
him so mentally distraught that he now routinely visits with a child psychologist. It wasn’t until a
few months after her suicide that the news was finally given to him. It has by no means been easy
on him, especially since he is convinced that I too am dead. Yet and still, due to this traumatic
experience, my son’s psychologist now agrees with my aunt that it is best to keep my whereabouts
unknown to my son until I am released so that I may re-emerge into his life. Until then, again, my
son is suffering.

Even now, as I write this letter, the mere thought of it all brings tears to my eyes because
my son’s father is not dead, but very much alive, and I believe that my son deserves to know that

he still has a father that loves him unconditionally. I grew up without a father, and as you can see,
Case 1:16-cr-10096-PBS Document 1267-1 Filed 03/08/21 Page 4of5

I firmly believe that the effects of growing up without a father’s love and guidance are clearly
destructive and lie deep at the root of my life of crime. I don’t want that for my son. In January
2020, my son turned 8 years old, whi8ch is the exact age I began my lifelong journey of rebellion
and breaking the law. The last thing I want, and the last thing I think society would want, is for the
suicide of my son’s mother along with the incarceration of his father to have some sort of a domino
effect on his innocent life, causing him to continue in his father’s footsteps; following the same
destructive behavioral patterns that destroyed the last 26 years of my life. This world does not need
yet another parentless child full of anger, hatred, and frustration going out and being reckless. The
possible outcomes of such a tragedy are limitless.

I must admit that if it weren’t for my 2017 conversion and newfound faith in Jesus Christ,
I would also currently be in an unhealthy state of addiction and depression. But, thanks be to God,
that by the power of His wonderful grace I have been given strength which has kept me strong
through all of this. I can’t say this has always been the case though, as two years ago I was on the
losing end of a spiritual battle within. I had already spent nearly a third of my life in prison at just
the age of 32, never held a single job in the real world, and never having any sort of career other
than that of a drug dealer. I had reached the conclusion that if my life never amounted to anything
other than failure, disappointment, and jail time, then I no longer desired to live it.

It was at that time I met someone who gave me a bible, and for the first time in my life, I
opened up and read the Word of God. I broke down and surrendered my life to Jesus. I asked, no,
begged him to change me, to give me a new heart and new mind, to remove my chains of addition,
and to set me free from the evil desires that had been driving me straight to hell. Without hesitation,

he showed up, came into my heart, and revealed to me his purpose for my life: to love God and
Case 1:16-cr-10096-PBS Document 1267-1 Filed 03/08/21 Page 5of5

people alike. Lord willing, that is exactly what I am going to do upon my release, and exactly what
I will be teaching my son.

This is why I am asking for your help. By all means I can completely understand why my
aunt and my son’s psychologist might think it to be a good idea that my location remain unknown
until my release, yet the fact still remains that my son is in pain. Therefore, I am seeking
compassionate release not for the sake of my own selfish benefits, but for the sake of my son and
my impoverished fifty year-old aunt who has been eft to pick up the pieces of this mess by herself.

I thank you again for your attention to this matter.

Respectfully submitted,

Shaun Miller
